          Case 2:19-cv-08621 Document 1 Filed 10/07/19 Page 1 of 19 Page ID #:1



 1   Elliot Gale (Bar #263326)
     egale@gajplaw.com
 2   Joe Angelo (Bar #268542)
     jangelo@gajplaw.com
 3   Gale, Angelo, Johnson, & Pruett, P.C.
     1430 Blue Oaks Blvd., Ste. 250
 4   Roseville, CA 95747
     916-290-7778 ph
 5   916-721-2767 fax
 6   Attorneys for Plaintiff
     Gloria Connors
 7

 8                                    UNITED STATES DISTRICT COURT
 9
                   CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
                                                 CASE NO. 2:19-cv-08621
11
     GLORIA CONNORS,
12
                               Plaintiff,        COMPLAINT FOR DAMAGES:
13
            v.                                     1. Violation of Fair Credit Reporting Act;
14                                                 2. Violation of California Consumer Credit
                                                      Reporting Agencies Act
15   Experian Information Solutions, Inc.;
     TransUnion, LLC, Equifax Information
16   Services, LLC, and CitiMortgage, Inc.
17
                               Defendants.
18

19

20

21

22
     COMES NOW Plaintiff Gloria Connors, an individual, based on information and belief, to allege
23
     as follows:
24
                                             INTRODUCTION
25
        1. This case arises under the Fair Credit Reporting Act, 15 U.S.C. § 1681s-2(b), 15 U.S.C.
26
            § 1681e(b), 15 U.S.C. § 1681i(a)(2)(A)), 15 U.S.C. § 1681i(a)(4)), 15 U.S.C.
27
            §1681i(a)(5)(A)), and the California Consumer Credit Reporting Agencies Act,
28
            California Civil Code §1785.25(a).


                                                    1
      Case 2:19-cv-08621 Document 1 Filed 10/07/19 Page 2 of 19 Page ID #:2



 1
     2. Plaintiff seeks redress for the unlawful and deceptive practices committed by the
 2
        Defendants in connection with their inaccurate, misleading, or incomplete reporting of
 3
        Plaintiff’s mortgage account with CitiMortgage, Inc. (hereinafter “Citi”).
 4
     3. Here, Citi continues to report inaccurate and incomplete information regarding
 5
        Plaintiff’s mortgage account.
 6
     4. Citi is reporting the account wholly incomplete and misleading. Specifically, Citi
 7
        continues to report the account closed and involved in an active bankruptcy despite
 8
        Plaintiff NOT being in bankruptcy and the account at issue not subject to any
 9
        bankruptcy discharge.
10
     5. Such reporting is misleading and adversely impacts Plaintiff’s credit worthiness.
11
     6. Plaintiff’s credit has been damaged as a result of the inaccurate and misleading
12
        reporting.
13
     7. Third parties have been exposed to the inaccurate and misleading information contained
14
        in Plaintiff’s credit report.
15
     8. The United States Congress has found the banking system is dependent upon fair and
16
        accurate credit reporting. Inaccurate credit reports directly impair the efficiency of the
17
        banking system, and unfair credit reporting methods undermine the public confidence,
18
        which is essential to the continued functioning of the banking system.
19
     9. Creditors know that by deviating from recognized credit reporting standards consumers
20
        will have difficulty raising their credit scores and improving their credit worthiness.
21
                                   JURISDICTION & VENUE
22
     10. Plaintiff re-alleges and incorporates herein by reference the allegations in each and
23
        every paragraph above, fully set forth herein.
24
     11. This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, and 1367, and 15 U.S.C. §
25
        1681
26
     12. This venue is proper pursuant to 28 U.S.C. §1391(b)(1).
27
                                   GENERAL ALLEGATIONS
28




                                                  2
      Case 2:19-cv-08621 Document 1 Filed 10/07/19 Page 3 of 19 Page ID #:3



 1
     13. Plaintiff alleges that each and every Defendant is familiar with credit reporting industry
 2
        standards and subscribes thereto.
 3
     14. Plaintiff alleges that each and every Defendant understands that deviation from credit
 4
        reporting industry standards can and often does result in denial of credit, higher interest
 5
        rates, and prompts those making credit decisions to draw a more negative inference
 6
        from the reported data than if the Defendant reported in accordance with the recognized
 7
        industry standard.
 8
     15. Plaintiff alleges that all actions alleged herein by Defendants were done knowingly,
 9
        intentionally, and in reckless disregard for credit reporting industry standards in an
10
        attempt to purposefully undermine Plaintiff’s attempt to improve their FICO Score.
11
     16. In the alternative Plaintiff alleges that each and every Defendant’s actions were the
12
        result of reckless policies and procedures that inevitably led to inaccurate, misleading,
13
        or incomplete credit reporting.
14
                        FICO, Inc.
15
     17. FICO is a leading analytics software company with its principal headquarters located in
16
        San Jose California. FICO has over 130 patents related to their analytics and decision
17
        management technology, and regularly uses mathematical algorithms to predict
18
        consumer behavior including credit risk.
19
     18. The FICO Score has become the standard measure of consumer credit risk in the United
20
        States and is used in ninety percent of lending decisions.
21
     19. A FICO score consists of a three-digit number summarizing a consumer’s credit risk or
22
        likelihood to repay a loan. FICO periodically updates its scoring models resulting in
23
        multiple FICO Score versions.
24
     20. Base FICO Scores range from 300 to 850, while industry-specific FICO Scores range
25
        from 250-900. A higher FICO Score demonstrates lower credit risk or less likelihood of
26
        default.
27
     21. Different lenders use different versions of FICO Scores when evaluating a consumer’s
28
        credit worthiness.


                                                   3
      Case 2:19-cv-08621 Document 1 Filed 10/07/19 Page 4 of 19 Page ID #:4



 1
     22. There are 28 FICO Scores that are commonly used by lenders.
 2
     23. A consumer’s FICO Score is calculated based solely on information in consumer credit
 3
        reports maintained at credit reporting agencies (CRAs).
 4
     24. The three largest CRAs are Experian Information Solutions, Inc.; Equifax, Inc. and
 5
        Transunion, LLC.
 6
     25. FICO does not control what information is provided on a consumer’s credit report.
 7
        Instead, the scoring models or algorithms are based on the premise that information
 8
        provided by the CRAs is accurate and complies with credit reporting industry
 9
        standards.
10
     26. There are five key factors that a FICO Score considers: 1) Payment History, 2) Amount
11
        of Debt, 3) Length of Credit History 4) New Credit and 5) Credit Mix.
12
     27. Each of the five factors is weighted differently by FICO.
13
     28. 35% of a consumer’s FICO Score relates to payment history, 30% relates to the amount
14
        of debt, 15% relates to the length of credit history, 10% relates to new credit, and the
15
        last 10% relates to a consumer’s credit mix or the different types of debts reported.
16
     29. Payment history refers to whether a consumer has paid their bills in the past, on time,
17
        late or missed payments. The more severe, recent, and frequent the late payment
18
        information, the greater the impact on a FICO Score. Public record items such as
19
        bankruptcy, foreclosure, judgments, and wage garnishments are also considered part of
20
        a consumer’s payment history.
21
     30. In factoring the severity of delinquent payments, a FICO Score considers how late the
22
        payment continues to be, how much is owed, how recently this occurred, and how
23
        many delinquent accounts exist.
24
     31. Once a delinquent account has been remedied the longer the account stays current the
25
        more a consumer’s FICO Score should increase.
26
     32. FICO Scores are entirely dependent upon information provided by data furnishers
27
        (DFs) to CRAs.
28
                        e-OSCAR


                                                  4
      Case 2:19-cv-08621 Document 1 Filed 10/07/19 Page 5 of 19 Page ID #:5



 1
     33. E-OSCAR is the web-based Metro 2 compliant system developed by Experian
 2
        Information Solutions, Inc.; Equifax Information Services, LLC; TransUnion, LLC and
 3
        Innovis that enables DFs and CRAs to create and respond to consumer credit disputes.
 4
     34. When a consumer sends a dispute letter to a CRA the CRA then sends an automated
 5
        credit dispute verification (ACDV) via e-Oscar to the DF.
 6
     35. The ACDV contains within it Metro 2 codes next to certain data fields associated with a
 7
        credit file e.g. “Account Type” “07” (07 in Metro 2 refers to a Charge Account).
 8
                        Metro 2
 9
     36. The Consumer Data Industry Association is an international trade association
10
        representing the consumer credit, mortgage reporting, employment and tenant screening
11
        and collection service industries.
12
     37. The credit reporting industry has adopted a standard electronic data reporting format
13
        called the Metro 2 format. The Metro 2 format was developed by the CDIA in an effort
14
        to universally report debts in a particular manner that is understood to be the most
15
        accurate way in which to report a debt. Specifically, Metro 2 format was designed to
16
        allow reporting of the most accurate and complete information on consumer’s credit
17
        history.
18
     38. The CDIA’s Metro 2 format is the credit reporting industry standard for accurate credit
19
        reporting.
20
     39. The credit reporting industry at large depends upon Metro 2 and the CDIA’s
21
        recommendations for reporting debt accurately.
22
     40. The CDIA is the expert on accurate credit reporting. In support of his allegations Plaintiff
23
        avers the following:
24
            a. The CDIA offers a FCRA certificate program for all CRAs.
25
            b. The CDIA offers a FCRA awareness program for all CRAs.
26
            c. The CDIA offers a FCRA Certificate program for DFs.
27
            d. The CDIA offers a FCRA awareness program for DFs.
28




                                                   5
      Case 2:19-cv-08621 Document 1 Filed 10/07/19 Page 6 of 19 Page ID #:6



 1
            e. The CDIA offers a Metro 2 Learning system to provide detailed instructions on
 2
                the use of Metro 2 format to ensure understanding of the reporting guidelines for
 3
                each field of the Metro 2 Format as well as the relationship between multiple
 4
                fields.
 5
            f. The CDIA hosts workshops developed and authorized by Equifax, Experian,
 6
                Innovis, and Transunion.
 7
            g. The CDIA developed a credit reporting resource guide for accurately reporting
 8
                credit.
 9
     41. The CDIA’s Metro 2 is accepted by all CRAs.
10
     42. The credit reporting accepted industry standards for reporting Metro 2 accurately are
11
        found in the CDIA’s credit reporting resource guide (CRRG).
12
     43. The CRRG outlines the industry standards for most accurately reporting debts using
13
        Metro 2.
14
     44. The three main credit bureaus helped draft the CRRG.
15
     45. The CRRG is not readily available to the public. It can be purchased online for $229.45.
16
     46. Even if a buyer is ready willing and able to pay for the CRRG, the CDIA will NOT grant
17
        access to the guide unless the buyer represents an organization included in the Metro 2
18
        Access Policy.
19
     47. When FICO calculates credit scores the algorithms use Metro 2 information based on
20
        industry standards established by the CDIA.
21
     48. The algorithms used by FICO in determining a consumer’s credit score are premised on
22
        the Metro 2 data received comporting with the CDIA’s recommendations for accurate
23
        credit reporting.
24
     49. If the Metro 2 data received by FICO deviates from industry standards an inaccurate or
25
        incorrect FICO Score results. If the resulting FICO Score is lower a consumer will be
26
        considered a higher credit risk resulting in less favorable lending terms.
27
     50. All three major CRAs are members of the CDIA
28




                                                  6
      Case 2:19-cv-08621 Document 1 Filed 10/07/19 Page 7 of 19 Page ID #:7



 1
     51. The CDIA is on record that they know, understand, and accept mortgages are generally
 2
        non-dischargeable under 11 U.S.C. §1328(c)(1) and 11 U.S.C. § 1322(b)(5).
 3
                Consumer Information Indicator
 4
     52. When a consumer files for bankruptcy protection certain credit reporting industry
 5
        standards exist.
 6
     53. Certain Metro 2 data is regularly expected and calculated by FICO when determining a
 7
        consumer’s credit worthiness.
 8
     54. The Consumer Information Indicator (CII) is a critical field in the Metro 2 Format that
 9
        indicates a special condition that applies to a specific consumer.
10
     55. Under Metro 2 the CII must be reported only on the consumer to whom the information
11
        applies.
12
     56. It is the credit reporting industry standard to report a very specific CII upon the filing of
13
        a consumer bankruptcy.
14
     57. In the consumer bankruptcy context CII Metro 2 Code “A” denotes that a petition for
15
        Chapter 7 has been filed, is active, but no discharge has been entered.
16
     58. CII Metro 2 Code “D” indicates that a Chapter 13 petition has been filed, is active, but
17
        no discharge entered. There is usually translated on a consumer credit report as “Wage
18
        Earner Plan” or “WEP” in the “Account Status” portion of a trade line. Such reporting
19
        alerts any potential lender that the account is no longer in a collectable status but is being
20
        handled by a Chapter 13 trustee.
21
     59. The CII Metro 2 Code “Z” indicates that a bankruptcy petition has been filed but the
22
        chapter is undesignated/unknown.
23
     60. The CII Metro 2 Code “E” denotes that a Chapter 7 bankruptcy has been discharged.
24
     61. The CII Metro 2 Code “H” denotes that a Chapter 13 bankruptcy has been discharged.
25
     62. The CII Metro 2 Code “Q” is used when a bankruptcy plan is complete and will remove
26
        prior bankruptcy codes on the account; the CII Q is used on liabilities that are not
27
        discharged in bankruptcy (such as a mortgage).
28




                                                   7
           Case 2:19-cv-08621 Document 1 Filed 10/07/19 Page 8 of 19 Page ID #:8



 1
      63. The CII field is a critical field for consumers and directly relates to and impacts a
 2
            consumer’s credit worthiness.
 3
      64. Failure to update the CII to a “Q” on a secured non-discharged debt results in it appearing
 4
            that a consumer, like Plaintiff, included an account in a bankruptcy proceeding despite
 5
            not having done so.
 6
      65. It also may result (as is the case here) where it appears an account continues to be in an
 7
            active bankruptcy when in fact no bankruptcy case is pending.
 8
      66. It also results in the account being calculated as a major derogatory or adverse account
 9
            despite the fact it was not included or discharged.
10
      67. The result lowers a consumer’s credit score and makes a consumer appear much less
11
            credit worthy.
12
                    Plaintiff’s Dispute
13
     68. On March 6, 2019 Plaintiff ordered a credit report from Experian, Equifax, and
14
            TransUnion to ensure proper reporting by Plaintiff’s creditors after her chapter 13
15
            bankruptcy was completed.
16
     69.    Plaintiff noticed a delinquent and adverse trade line on her March 6, 2019 credit report
17
            where Citi was not reporting complete information regarding her mortgage, including
18
            reporting that the account was subject to a wage earner plan and included and/or
19
            discharged in bankruptcy.
20
     70.    In response, Plaintiff disputed the Citi trade line via certified mail with Experian,
21
            Equifax, and TransUnion on July 23, 2019.
22
     71.    Plaintiff’s dispute letters specifically put Defendant Citi on notice that the account
23
            should not be listed as discharged, included in bankruptcy, and making payments under
24
            a wage earner plan as the account was not discharged and not currently subject to an
25
            active bankruptcy case.
26
     72.    The dispute also requested that the Citi tradeline be updated to reflect that the account
27
            was not discharged.
28




                                                      8
           Case 2:19-cv-08621 Document 1 Filed 10/07/19 Page 9 of 19 Page ID #:9



 1
     73. Plaintiff is informed and believes that each CRA received Plaintiff’s dispute letter and
 2
             in response sent Plaintiff’s dispute to each DF via an ACDV through e-OSCAR.
 3
     74. On September 3, 2019 after the statutory time period had elapsed for Plaintiff to receive
 4
             a reinvestigation report from the credit Bureaus, Plaintiff ordered a second credit report
 5
             for the sole purpose to ensure Plaintiff’s account had in fact been updated.
 6
                    Inaccuracy – Citi
 7
     75.    Plaintiff was frustrated to see that Defendant Citi did not properly update the account.
 8
     76.    Citi was still reporting the account as included and or discharged in bankruptcy and
 9
            making payments under a wage earner plan despite the account not being included or
10
            discharged in Plaintiff’s chapter 13 bankruptcy.
11
     77.    Citi’s reporting is inaccurate because Plaintiff did not include or seek to discharge her
12
            mortgage with Citi in her bankruptcy filing.
13
     78.    Citi’s reporting is entirely incomplete, misleading and technically inaccurate.
14
     79.    The reporting is incomplete because the report lacks any updates on the account.
15
     80.    Citi should have updated the CII to report a “Q” as instructed by the CRRG after
16
            Plaintiff completed her chapter 13 plan, or at least removed the bankruptcy notations.
17
     81.    As it stands it appears that Citi continues to report the CII “D” making it appear that
18
            Plaintiff continues to be in an active bankruptcy and that the account may or may not be
19
            subject to Plaintiff’s discharge given that such a discharge has been completed.
20
     82.    To be clear, it is IMPOSSIBLE for accuracy purposes for Citi to accurately report a CII
21
            “D” after completion of Plaintiff’s Chapter 13 bankruptcy plan.
22
     83.    The CII “D” should only be reported during an active bankruptcy. Plaintiff is no longer
23
            in bankruptcy and the account at issue was: 1) not discharged per the CRRG and the
24
            bankruptcy code, and 2) not currently in bankruptcy.
25
     84.    As a result, Citi should know that the CII “D” cannot possibly be accurate.
26
     85.    Such reporting makes Plaintiff appear less credit worthy.
27
                    Willfulness
28




                                                      9
      Case 2:19-cv-08621 Document 1 Filed 10/07/19 Page 10 of 19 Page ID #:10



 1
     86.   This was not a negligent act by Defendant Citi but instead an intentional act to
 2
           purposefully undermine Plaintiff’s ability to effectively restore her credit.
 3
     87.   Citi’s reporting makes Plaintiff appear less credit worthy because the lack of any update
 4
           on the account makes it appear that Plaintiff sought to discharge and include her
 5
           mortgage in her chapter 13 bankruptcy proceeding and that Plaintiff remains in an
 6
           active Chapter 13.
 7
     88.   Citi knows that its reporting must be accurate and complete.
 8
     89.   Citi, with knowledge of Plaintiff’s dispute, chose NOT to update Plaintiff’s credit
 9
           report and instead still reported that the account was subject to a chapter 13 bankruptcy
10
           and otherwise may or may not be discharged.
11
     90.   Such a scheme directly undermines the integrity of the credit reporting system at large.
12
                  Damages
13
     91.   As a result of the incorrect reporting, Plaintiff has suffered economic loss, diminished
14
           credit, and emotional harm.
15
     92.   Plaintiff has been unable to obtain favorable interest rates and suffers from a diminished
16
           credit score given the inaccurate reporting by Citi.
17
     93.   The actions of Experian, Equifax, TransUnion, and Citi as alleged herein are acts in
18
           violation of the Fair Credit Reporting Act, 15 U.S.C. § 1681s-2(b).
19

20                                  FIRST CAUSE OF ACTION
                       (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681e(b))
21
                         Against Defendants Experian, Equifax, and TransUnion)
22
           Experian, Equifax and TransUnion – Failure to Assure Credit Reporting
23         Accuracy.
24   94.   Plaintiffs reallege and incorporate herein the allegation in each and every paragraph

25         above as though fully set forth herein.

26   95.   TransUnion, Equifax, and Experian violated 15 U.S.C. § 1681e(b) by failing to establish

27         and/or to follow reasonable procedures to assure maximum possible accuracy in the

28         preparation of Plaintiff’s credit reports and credit files it published and maintained
           concerning Plaintiff.

                                                     10
      Case 2:19-cv-08621 Document 1 Filed 10/07/19 Page 11 of 19 Page ID #:11



 1
     96.   Had TransUnion, Equifax, and Experian maintained reasonable procedures to assure
 2
           maximum accuracy TransUnion, Equifax, and Experian would never have allowed
 3
           Defendant Citi to report the account as described herein.
 4
     97.   Citi appears to be reporting a “CII” that refers to an active bankruptcy.
 5
     98.   TransUnion, Equifax, and Experian all report that Plaintiff has completed her bankruptcy
 6
           and therefore TransUnion, Equifax, and Experian should know that Citi’ reporting cannot
 7
           possibly be accurate.
 8
     99.   Even assuming the CRAs are not sophisticated enough to address this obvious
 9
           contradiction, Plaintiff disputed the account and the CRAs still did not fix the issue.
10
     100. Instead, the account remains unchanged.
11
     101. As a result of TransUnion, Equifax, and Experian’s violation of 15 U.S.C. § 1681e(b),
12
           Plaintiff suffered actual damages, including but not limited to: diminished credit, damage
13
           to reputation, embarrassment, humiliation, and other mental and emotional distress.
14
                  Willfulness
15
     102. The violations described herein by TransUnion, Equifax, and Experian were willful,
16
           specifically the Credit Bureaus have intentionally and purposefully set up a system where
17
           inaccuracies are not only probable but inevitable.
18
     103. In 2012 the FTC reported that 1 in 5 consumer credit reports contains a material error.
19
     104. Such a finding should shock the conscience.
20
     105. When those errors are disputed TransUnion, Equifax, and Experian intentionally send
21
           consumer disputes to employees who do not live within the continental United States.
22
     106. This is intentionally done to hide and or subvert a consumer’s ability to confront
23
           individual directly responsible for approving accurate reporting.
24
     107. Such a policy also inevitably leads to disputes going unresolved as these employees for
25
           Defendants TransUnion, Equifax, and Experian receive little to know training concerning
26
           how to accurately report consumer debt.
27
     108. Instead these employees are simply instructed to parrot whatever information a data
28
           furnisher provides regardless of whether or not that information is accurate. See Saez v.


                                                    11
      Case 2:19-cv-08621 Document 1 Filed 10/07/19 Page 12 of 19 Page ID #:12



 1
          Trans Union, LLC, 621 F.Supp. 2d 1074, 1083, 1088 (D.Or. 2007); Grigoryan v.
 2
          Experian Info. Sols., Inc., 84 F. Supp. 3d 1044, 1091 (C.D. Cal. 2014); Haykuhi
 3
          Avetisyan v. Experian Info Sols., No. CV 14-05276-AB (ASX)
 4
     109. TransUnion, Equifax, and Experian employees are regularly expected to review and
 5
          approve over 90 disputes per day rendering less than five minutes to review, investigate,
 6
          and respond to each dispute received.
 7
     110. TransUnion, Equifax, and Experian have intentionally setup this system in order to
 8
          undermine, hide, and otherwise frustrate consumers’ ability to properly dispute and
 9
          correct credit reports.
10
     111. TransUnion, Equifax, and Experian also allowed Citi to report its account with inaccurate
11
          information despite specifically being told in the dispute letter why the information Citi
12
          was reporting was incorrect.
13
     112. All three CRAs are members of the consumer data industry association
14
     113. The consumer data industry association has specifically briefed and AGREED with
15
          Plaintiff that the reporting of Citi in the present matter is inaccurate. See Brief for the
16
          Consumer Data Industry Association as Amicus Curia in Support of Defendents-
17
          Appellees in Alan R. Riekki v. Bayview Financial Loan Servicing, et al., Case No 16-16438
18
          in The United States Court of Appeals For the Ninth Circuit.
19
     114. Despite the CRAs having actual knowledge of Plaintiff’s bankruptcy, Citi reporting the
20
          account included in an ongoing bankruptcy, and the bankruptcy actually being closed,
21
          TransUnion and Experian continue to allow Citi to report the account included and
22
          discharged in bankruptcy.
23
     115. Not only are TransUnion, Equifax, and Experian allowing Citi to report in a manner that
24
          they know is factually impossible (an account cannot be included in an on-going
25
          bankruptcy if the bankruptcy has been closed) but in a manner the CDIA has specifically
26
          briefed as inaccurate.
27
     116. As a result, TransUnion, Equifax, and Experian are allowing Citi to report in a manner they
28
          know is factually and legally inaccurate.


                                                   12
      Case 2:19-cv-08621 Document 1 Filed 10/07/19 Page 13 of 19 Page ID #:13



 1
     117. Consequently, Defendants TransUnion, Equifax, and Experian are liable for punitive
 2
          damages in an amount to be determines by the Court pursuant to 15 U.S.C. § 1681n.
 3
     118. In the alternative, TransUnion, Equifax, and Experian were at least negligent, which
 4
          entitles Plaintiff to recovery under 15 U.S.C. § 1681o.
 5
     119. Plaintiff is entitled to recover actual damages, statutory damages, costs and attorney’s
 6
          fees from TransUnion, Equifax, and Experian in an amount to be determines by the Court
 7
          pursuant to 15 U.S.C. § 1681n and § 1681o.
 8

 9
                                    SECOND CAUSE OF ACTION
                       (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681s-2(b))
10                      Against Defendants Experian, Equifax, TransUnion, and Citi)

11
          Citi – Failure to Reinvestigate.

12
     120. Plaintiffs reallege and incorporate herein the allegation in each and every paragraph

13
          above as though fully set forth herein.

14
     121. 15 USC 1681s-2(b) and 15 USC 1681i-(a)1 prohibits furnishers from providing any

15
          information relating to a consumer to any consumer reporting agency if the person knows

16
          or has reasonable cause to believe that the information is inaccurate or misleading and

17
          requires a furnisher to update and or correct inaccurate information after being notified

18
          by a consumer reporting agency of a dispute by a consumer.

19
     122. Defendant Citi violated section 1681s-2(b) by failing to conduct a reasonable

20
          investigation and re-reporting misleading and inaccurate account information.

21
     123. The CRAs provided notice to Citi that Plaintiff was disputing the inaccurate and

22
          misleading information but Citi failed to conduct a reasonable investigation of the
          information as required by the Citi.
23
     124. Based on Plaintiff’s dispute, Citi should have known that its reporting was incomplete as
24
          Plaintiff’s dispute letter highlighted the problems with the tradeline.
25
     125. The most basic investigation would simply involve reading Plaintiff’s dispute.
26
     126. Plaintiff alleges Citi did not review well established industry standards for credit
27
          reporting.
28




                                                      13
      Case 2:19-cv-08621 Document 1 Filed 10/07/19 Page 14 of 19 Page ID #:14



 1
     127. If Citi had reviewed such standards Citi would have seen its reporting was not in
 2
          compliance and in accordance with the CRRG and consequently inaccurate and or
 3
          incomplete.
 4
     128. Moreover, had Citi done any investigation whatsoever it would have uncovered that its
 5
          reporting showed an active bankruptcy when in fact Plaintiff was not actually in
 6
          bankruptcy at all.
 7
     129. The lack of investigation is unreasonable.
 8
     130. Plaintiff further alleges that Citi has not properly trained those directly investigating
 9
          disputes on Metro 2 generally or credit reporting industry standards and as such have
10
          developed reckless policies and procedures.
11
          TransUnion, Equifax, and Experian – Failure to Reinvestigate Disputed
12
          Information.
13
     131. Plaintiff re-alleges and incorporate herein the allegations in each and every paragraph
14
          above as though fully set forth herein.
15
     132. After Plaintiff disputed the accounts mentioned above, TransUnion, Equifax, and
16
          Experian were required to conduct a reasonable investigation and to delete any
17
          information that was not accurate under 15 USC 1681i-(a)1.
18
     133. TransUnion, Equifax, and Experian failed to conduct a reasonable investigation and
19
          failed to correct the misleading and or inaccurate statements on the account within the
20
          statutory time frame or at all.
21
     134. TransUnion, Equifax, and Experian could not have possibly done any type of
22
          reasonable investigation into this matter as Plaintiff explicitly explained that the Citi
23
          account was not included or discharged in his bankruptcy.
24
     135. Plaintiffs allege that TransUnion, Equifax, and Experian have its own independent
25
          duty to conduct a reasonable investigation 15 USC 1681i-(a)1.
26
     136. TransUnion, Equifax, and Experian are not passive entities bound to report whatever
27
          information a DF provides.
28




                                                    14
      Case 2:19-cv-08621 Document 1 Filed 10/07/19 Page 15 of 19 Page ID #:15



 1
     137. Given the aforementioned, Plaintiff alleges that TransUnion, Equifax, and Experian
 2
          can and do suppress inaccurate information from being reported when DFs provide
 3
          inaccurate information.
 4
     138. TransUnion, Equifax, and Experian can and do instruct DFs on how to properly
 5
          report certain accounts from time to time upon request from the DF.
 6
     139. TransUnion, Equifax, and Experian failed to conduct a reasonable investigation
 7
          because any basic investigation would have included a review of Plaintiff’s dispute
 8
          letters.
 9
     140. TransUnion, Equifax, and Experian therefore did not do the most basic investigation
10
          regarding credit reporting industry standards otherwise the aforementioned would
11
          have been uncovered.
12
     141. TransUnion, Equifax, and Experian intentionally, willfully or with reckless disregard
13
          for Plaintiff’s accuracy did no investigation whatsoever given that TransUnion,
14
          Equifax, and Experian’s general policy is to simply parrot whatever information a
15
          data furnishers sends.
16
     142. Such policy and procedure inherently leads to inaccurate information being reported
17
          and therefore such an investigation is wholly unreasonably and reckless i.e. willful.
18

19                                  THIRD CAUSE OF ACTION
                     (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681i(a)(4))
20
                        Against Defendants Experian, Equifax, and TransUnion)
21
          TransUnion, Equifax, and Experian – Failure to Review and Consider All
22        Relevant Information.
23
     143. Plaintiffs reallege and incorporate herein the allegation in each and every paragraph
24
          above as though fully set forth herein.
25
     144. TransUnion, Equifax, and Experian violated 15 U.S.C. § 1681i(a)(4) by failing to review
26
          and consider all relevant information submitted by Plaintiff.
27

28




                                                    15
      Case 2:19-cv-08621 Document 1 Filed 10/07/19 Page 16 of 19 Page ID #:16



 1
     145. As a result of TransUnion, Equifax, and Experian’s violation of 15 U.S.C. § 1681i(a)(4),
 2
          Plaintiff suffered actual damages, including but not limited to, damage to reputation,
 3
          embarrassment, humiliation, and other mental and emotional distress.
 4
     146. The violations by TransUnion, Equifax, and Experian were willful, rendering each of the
 5
          Defendants individually liable for punitive damages in an amount to be determines by the
 6
          Court pursuant to 15 U.S.C. § 1681n.
 7
     147. In the alternative TransUnion, Equifax, and Experian were negligent, which entitles
 8
          Plaintiff to recovery under 15 U.S.C. § 1681o.
 9
     148. Plaintiff is entitled to recover actual damages, statutory damages, costs and attorney’s
10
          fees from TransUnion, Equifax, and Experian in an amount to be determines by the Court
11
          pursuant to 15 U.S.C. § 1681n and § 1681o.
12                               FOURTH CAUSE OF ACTION
                   (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681i(a)(5)(A))
13
                        Against Defendants TransUnion, Equifax, and Experian)
14
          TransUnion, Equifax, and Experian – Failure to Delete Disputed and Inaccurate
15        Information.
16
     149. Plaintiff re-allege and incorporates herein the allegation in each and every paragraph
17
          above as though fully set forth herein.
18
     150. TransUnion, Equifax, and Experian violated 15 U.S.C. § 1681i(a)(5)(A) by failing to
19
          promptly delete the disputed inaccurate items of information from Plaintiff’s credit file or
20
          modify the item of information upon a lawful reinvestigation.
21
     151. As a result of TransUnion, Equifax, and Experian’s violation of 15 U.S.C. §
22
          1681i(a)(5)(A), Plaintiff suffered actual damages, including but not limited to, damage to
23
          reputation, embarrassment, humiliation, and other mental and emotional distress.
24
     152. The violations by TransUnion, Equifax, and Experian were willful, rendering each of the
25
          Defendants individually liable for punitive damages in an amount to be determines by the
26
          Court pursuant to 15 U.S.C. § 1681n.
27
     153. In the alternative, TransUnion, Equifax, and Experian were negligent, which entitles
28
          Plaintiff to recovery under 15 U.S.C. § 1681o.


                                                    16
      Case 2:19-cv-08621 Document 1 Filed 10/07/19 Page 17 of 19 Page ID #:17



 1
     154. Plaintiff is entitled to recover actual damages, statutory damages, costs and attorney’s
 2
           fees from TransUnion, Equifax, and Experian in an amount to be determines by the Court
 3
           pursuant to 15 U.S.C. § 1681n and § 1681o.
 4                                    FIFTH CAUSE OF ACTION
                      (Violation of California Consumer Credit Reporting Agencies Act
 5
                         California Civil Code § 1785.25(a) Against Defendant Citi)
 6
          Citi – Reporting Inaccurate Information to CRAs.
 7

 8   155. Plaintiff reallege and incorporates herein the allegation in each and every paragraph
 9        above as though fully set forth herein.
10   156. In the regular course of its business operations, Citi routinely furnish information to
11        credit reporting agencies pertaining to transactions between Defendants and
12        Defendant’s consumers, so as to provide information to a consumer’s credit worthiness,
13        credit standing and credit capacity.
14   157. Citi intentionally and knowingly reported misleading and inaccurate account
15        information to the CRAs that did not follow with well-established industry standards.
16   158. Plaintiff alleges that Citi re-reported the information contained herein in violation of
17        California Civil Code § 1785.25(a).
18   159. Plaintiff also allege that Citi had reason to know that the information reported on
19        Plaintiff’s account were misleading, inaccurate, and incomplete.
20   160. Plaintiff allege that Citi had reason to know that by not complying with well-
21        established industry standards lenders will draw a more negative inference with respect
22        to Plaintiff’s credit worthiness.
23   161. Plaintiff alleges that the dispute letters from all three credit reporting agencies, the
24        consumer data industry resource guide, and results of its investigation should have

25        provided notice to Citi of its misleading and inaccurate reporting.

26   162. Citi failed to notify TransUnion and Experian that the information Citi re-reported was

27        inaccurate before the end of 30 business days, in violation of California Civil Code §

28        1785.25(a).



                                                     17
      Case 2:19-cv-08621 Document 1 Filed 10/07/19 Page 18 of 19 Page ID #:18



 1
     163. Citi’s communications of false information, and repeated failures to investigate, and
 2
          correct their inaccurate information and erroneous reporting were done knowingly,
 3
          intentionally, and in reckless disregard for their duties and Plaintiff’s rights.
 4
     164. As a direct and proximate result of Citi’s willful and untrue communications, Plaintiff
 5
          has suffered actual damages including but not limited to reviewing credit reports from
 6
          all three consumer reporting agencies, time reviewing reports with counsel, sending
 7
          demand letters, diminished credit score, denial of credit, and such further expenses in
 8
          an amount to be determined at trial.
 9
          Wherefore, Plaintiff prays for judgment as hereinafter set forth.
10
                                       PRAYER FOR RELIEF
11
          WHEREFORE, Plaintiff prays for judgment as follows:
12
              1. For preliminary and permanent injunctive relief to stop Defendants from
13
                  engaging in the conduct described above;
14
              2. Award statutory and actual damages pursuant to 15 U.S.C. § 1681n and
15
                  California Civil Code § 1785.31;
16
              3. Award punitive damages in order to deter further unlawful conduct pursuant to
17
                  15 U.S.C. § 1681n; and California Civil Code § 1785.31
18
              4. Award attorney’s fees and costs of suit incurred herein pursuant to 15 U.S.C. §
19
                  1681n & o; California Civil Code § 1785.31;
20
              5. For determination by the Court that Creditor’s policies and practices are
21
                  unlawful and in willful violation of 15 U.S.C. § 1681n, et seq.; and
22
              6. For determination by the Court that Creditor’s policies and practices are
23
                  unlawful and in negligent violation of 15 U.S.C. § 1681o.
24                                                     Gale, Angelo, Johnson, & Pruett, P.C.
25        Dated: October 7, 2019                          /s/ Joe Angelo
                                                          Joe Angelo
26
                                                          Elliot Gale
27                                                        Attorneys for Plaintiff

28
                                   DEMAND FOR JURY TRIAL


                                                    18
     Case 2:19-cv-08621 Document 1 Filed 10/07/19 Page 19 of 19 Page ID #:19



 1
        Plaintiff hereby demands trial of this matter by jury.
 2

 3
                                                      Gale, Angelo, Johnson, & Pruett, P.C.

 4      Dated: October 7, 2019                        /s/ Joe Angelo
                                                      Joe Angelo
 5
                                                      Elliot Gale
 6                                                    Attorneys for Plaintiff

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                 19
